PER CURIAM.
This is an appeal from a judgment of the district court of Osage county in favor of Jane Re-vard, the defendant, on her. answer and cross-petition in an action filed by Victor Lasley to annul a marriage.
The defendant has filed a motion to dismiss the appeal because, first, there has been no case-made made and served within a valid order, and, second, because the appeal from the order overruling the supplemental motion for a new trial is frivolous.
The judgment was entered June 24, 1946. On June 26, 1946, plaintiff filed a motion for new trial, arid on July 1, 1946, an order overruling the motion for new trial was entered and the plaintiff was given 30 days in which to make and serve a case-made.
On July 29, 1946, the county judge of Osage county signed an order purporting to extend the time to make and serve the case-made for an additional 30 days. There was no valid order of extension of the time in which to make and serve the case-made after the order of July 1, 1946. A county judge is not authorized to enter an order of extension under the provisions of any cited statute on behalf of the district judge, and the purported order of July 29, 1946, did not serve to extend the time for the making and serving of the case-made. The record is not certified as a transcript and there is nothing presented by the record for this court to review. There is no authority, therefore, for reviewing any of the errors occurring at the trial which resulted in the judgment of June 24, 1946.
On September 23, 1946, the plaintiff filed what is denominated a supplemental motion for new trial. It may be seen from an examination of this document that it was an attempt to comply with the subdivision of 12 O. S. 1941 §651 which authorizes the filing of a motion for new trial on the ground of newly discovered evidence. No affidavits in support of this motion for new trial were furnished. There is a general verification by the attorney for the plaintiff. The supplemental motion for. new trial wholly fails to comply with the requirements of 12 O. S. 1941 § 951 et seq., or the decisions of this court construing said section. Berry v. Park, 188 Okla. 477, 110 P. 2d 902.
A review of the response to the motion to dismiss, together with the brief of plaintiff in error, discloses that it is not seriously contended by plaintiff that the so-called supplemental motion for new trial is sufficient. Since the case-made is a nullity, we cannot review the action of the trial court in this respect.
Appeal dismissed.
HURST, C.J., DAVISON, V.C.J., and RILEY, OSBORN, CORN, GIBSON, and ARNOLD, JJ., concur.